 
Exhibit 10.2


BOARD OF DIRECTORS - RETAINER AGREEMENT
 
This agreement ("Agreement") is made as of August 7 , 2009 between NF Energy
Saving Corporation of America, a Delaware corporation, with its principal place
of business at 21-Jia Bei Si Dong Road, Tie Xi Qu Shenyang, P. R. China ("NF"),
and Jianxin Wang, with an address of 3515 Schuerman House Drive, Fairfax,
VA22031,USA ("Director"), whereby Director agrees to serve as a director of NF
and provide all necessary services in connection therewith, according to the
following:
 
XVI.
Termination of Letter Agreement

 
NF and Director each agree that this Agreement is intended to memorialize the
terms of their agreement and the terms and conditions set forth in this
Agreement supersede the terms and conditions set forth in any prior written or
of any prior oral understanding in their entirety.
 
XVII.
Services Provided

 
Subject to the rights of its stockholders set forth in the constituent documents
of NF or the laws of the State of Delaware, NF agrees to engage Director to
serve, and Director agrees to serve, as a member of the Board of Directors (the
"Board of Directors") and the Chairman of Nominating Committee of NF to provide
those services required of a director pursuant to (i) NF’s Certificate of
Incorporation and Bylaws, as each may be amended from time to time (the
"Certificate and Bylaws"), (ii) the General Corporation Law of the State of
Delaware ("DGCL"), the federal securities laws and other state and federal laws
and regulations, as applicable, and (iii) as otherwise directed by the Board of
Directors and shareholders of NF (collectively, the "Services").
 
XVIII.
Nature of Relationship

 
Director is an independent contractor and this Agreement will not create any
partnership, joint venture or employer/employee relationship for purposes of
employee benefits, income tax withholding, F.I.C.A. taxes or otherwise.  Except
as provided by law, Director, as a director, shall have no right, authority or
power to enter into any agreement or incur any obligation on behalf of NF or its
Affiliates (as defined below) or to bind NF or its Affiliates.  For purposes
hereof, "Affiliate" shall mean with respect to any individual, partnership,
joint venture, corporation, limited liability company, trust, unincorporated
association or other entity (each, a "Person"): (i) any other Person that
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with such Person; (ii) any other Person
owning or controlling 10% or more of the outstanding voting securities of or
other ownership interests in such Person; (iii) any officer, director, member or
partner of such Person; (iv) if such Person is an officer, director, member or
partner, any other Person for which such Person acts in any such capacity; or
(v) any company in which NF has and maintains an investment through itself or
any other Affiliate.
 
NF will supply, at no cost to Director: periodic briefings on the business,
director packages for each board and committee meeting, copies of minutes of
meetings and any other materials that are required under NF’s Certificate and
Bylaws or the charter of any committee of the board on which Director serves and
any other materials which may, by mutual agreement, be necessary for performing
the Services requested under this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
XIX.
Director’s Representations and Warranties; Covenants

 
Director represents and warrants that no other party has exclusive rights to his
services in the specific areas described herein and that Director is in no way
compromising any rights, duties or trust between any other party and
Director.  Director further represents, warrants and agrees that no other
agreement, written or otherwise, now exists or will be entered into that will
create a conflict of interest with this Agreement or otherwise impair Director's
ability to perform his obligations under this Agreement or otherwise with
respect to NF.  Director further covenants and agrees that Director will comply
with all applicable state and federal laws and regulations, as applicable,
including, but not limited to, Director's fiduciary duties to NF set forth in
the DGCL and Sections 10 and 16 of the Securities and Exchange Act of 1934, as
amended.
 
During the term of this Agreement and for a period of six months thereafter (the
"Non-Competition Period"), Director shall not, without obtaining NF’s prior
written consent, directly or indirectly, as an officer, director, employee,
consultant, owner, shareholder, adviser, joint venturer or otherwise,
participate in, assist, aid, engage in, prepare to engage in or advise in any
way any business or enterprise that is in competition with the Company anywhere
that the Company is conducting business during the Non-Competition Period.
 
XX.
Compensation

 
 
A.
Cash

 
NF agree pay Director $24,000 per year, Director will receive the payment
monthly, 2,000 per month.
 
 
B.
Stock Options

 
On the Effective Date (as defined below) of this Agreement, Director shall
receive options to purchase20,000shares of NF common stock with an exercise
price of US $ 1.60， exercisable for a period of 5 years. This option grant shall
be subject to the terms of an equity incentive plan to be adopted by NF's Board
of Directors, and made pursuant to the terms of an option agreement between NF
and Director. Half of the total number of options shall vest on each annually
anniversary of the Effective Date; provided, that upon the termination of
Director’s service as a director of NF, all unvested options shall be terminated
and forfeited.
 
 
C.
Expenses

 
NF will reimburse Director for reasonable expenses approved in advance by NF's
Chief Executive Officer, such approval not to be unreasonably withheld. 
Invoices for approved expenses, with receipts attached, shall be submitted to
and must be approved by NF’s Chief Executive Officer as to form and
completeness.
 
XXI.
Indemnification and Insurance

 
NF and Director will execute an indemnification agreement substantially in the
form of the agreement attached hereto as Exhibit B (the "Indemnification
Agreement").  In addition, NF will use its commercially reasonable efforts to
procure and maintain directors’ and officer’s liability insurance, provided such
insurance can be obtained on reasonable terms at regular rates.  Notwithstanding
the foregoing, the failure of NF to obtain or maintain such insurance shall not
be a breach of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
XXII.
Term of Agreement

 
The term of this Agreement shall commence on the date that Director is formally
appointed to fill a directorship by the existing Board of Directors (the
"Effective Date") and shall continue through the date that is the earlier to
occur of: (i) a termination of this Agreement in accordance with Section VIII;
and (ii) the two year anniversary of the Effective Date.  Any amendment to this
Agreement must be approved in a meeting or by a written action of NF’s Board of
Directors.
 
XXIII.
Termination

 
This Agreement shall automatically terminate upon the earlier to occur of (i)
the death of Director, (ii) Director’s resignation or removal from, or failure
to be elected or reelected to, the NF Board of Directors, or (iii) upon the
approval of the Board of Directors, in its sole discretion.
 
In the event of the termination of this Agreement, Director agrees to return any
materials transferred to Director under this Agreement, except as may be
necessary to fulfill any outstanding obligations hereunder.  Director agrees
that NF has the right of injunctive relief to enforce this provision.
 
In the event of termination, Director shall be entitled to receive the number of
options which have vested under the terms of the options granted to the Director
as of the date of termination pursuant to Paragraph A of Section V above.  The
unvested options as of the date of termination shall be forfeited by Director.
 
Termination shall not relieve either party of its continuing obligation under
this Agreement, the Indemnification Agreement or the Confidentiality Agreement
(as defined below) with respect to confidentiality of proprietary information.
 
XXIV.
Confidentiality

 
Director agrees to sign and abide by NF’s Director Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit A (the
"Confidentiality Agreement").
 
XXV.
Resolution of Dispute

 
Any dispute regarding this Agreement (including without limitation its validity,
interpretation, performance, enforcement, termination and damages) shall be
determined in accordance with the laws of the State of Delaware and the United
States of America.  Any action under this paragraph shall not preclude any party
hereto from seeking injunctive or other legal relief to which each party may be
entitled.
 
XXVI.
Sole Agreement

 
This Agreement (including the Confidentiality Agreement and the Indemnification
Agreement) supersedes all prior or contemporaneous written or oral
understandings or agreements, and may not be added to, modified, or waived, in
whole or in part, except by a writing signed by the party against whom such
addition, modification or waiver is sought to be asserted.

 
 

--------------------------------------------------------------------------------

 
 
XXVII.
Assignment

 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns and, except as otherwise expressly provided herein, neither
this Agreement, nor any of the rights, interests or obligations hereunder shall
be assigned by either of the parties hereto without the prior written consent of
the other party.
 
XXVIII.
Notices

 
Any and all notices, requests and other communications required or permitted
hereunder shall be in writing, registered mail or by facsimile, to each of the
parties at the addresses set forth above or the numbers set forth below:
 
Director:
 
Attention:  Mr.Jianxin Wang 3515 Schuerman House Drive, Fairfax, VA22031,USA
   
Telephone: 703-981-0616, 15901097233
 
  
Facsimile:



NF:
  
Attention: Li Gang, at the address of the company first written above.

 
Any such notice shall be deemed given when received and notice given by
registered mail shall be considered to have been given on the tenth (10th) day
after having been sent in the manner provided for above.
 
XXIX.
Survival of Obligations

 
Notwithstanding the expiration of termination of this Agreement, neither party
hereto shall be released hereunder from any liability or obligation to the other
which has already accrued as of the time of such expiration or termination
(including, without limitation, NF’s obligation to make any fees and expense
payments required pursuant to Section V hereof) or which thereafter might accrue
in respect of any act or omission of such party prior to such expiration or
termination.
 
XXX.
Severability

 
Any provision of this Agreement which is determined to be invalid or
unenforceable shall not affect the remainder of this Agreement, which shall
remain in effect as though the invalid or unenforceable provision had not been
included herein, unless the removal of the invalid or unenforceable provision
would substantially defeat the intent, purpose or spirit of this
Agreement.  Further, to the extent that any provision of this Agreement is
inconsistent with any provision in NF's Certificate or Bylaws, such provision in
the Certificate or Bylaws shall control.
 
* * * * *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the date first written above.


DIRECTOR:
 
By:
  
 
Name: Jianxin Wang
 
Title:  Director
 
NF:
 
NF Energy Saving Corporation of America
 
By:
  
 
Name: Li Gang
 
Title:  Chief Executive Officer



[Signature page to Board of Directors - Retainer Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
BOARD OF DIRECTORS PROPRIETARY INFORMATION
 
AND INVENTIONS AGREEMENT
 
WHEREAS, Jianxin Wang ("Director") and NF Energy Saving Corporation of America,
a Delaware corporation ("NF"), have entered into the Board of Directors –
Retainer Agreement dated as of August 7, 2009 (the "Retainer Agreement"),
whereby Director agrees to serve as a member of the board of directors and the
Chairman of Nominating Committee of NF ;
 
WHEREAS, the parties agree that in connection with Director's services to NF as
a director, Director will receive certain confidential and proprietary
information of NF, the disclosure of which information by Director would be
damaging to NF; and
 
WHEREAS, the parties desire to assure the confidential status of the information
which may be disclosed by NF to Director pursuant to the Retainer Agreement and
in connection with Director's services as a director of NF.
 
NOW THEREFORE, in reliance upon and in consideration of the following
undertaking, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1.           Director acknowledges that pursuant to its service as a director of
NF: (i) Director has had and will have access to Proprietary Information (as
defined below), all of which has been and shall be made accessible to Director
only in strict confidence; (ii) unauthorized disclosure of the Proprietary
Information will damage NF’s business; (iii) Proprietary Information would be
susceptible to immediate competitive application by a competitor of NF; (iv)
NF’s business is substantially dependent on access to and the continuing secrecy
of Proprietary Information; (v) Proprietary Information is novel, unique to NF
and known only to Director, other directors, NF and certain key employees and
contractors of NF; (vi) NF shall at all times retain ownership and control of
all Proprietary Information; and (vii) the restrictions contained in this
Agreement and the Retainer Agreement are reasonable and necessary for the
protection of NF’s legitimate business interests.
 
2.           Subject to the limitations set forth in Paragraph 3, all
information of a confidential nature disclosed by NF to Director shall be deemed
to be "Proprietary Information".  In particular, Proprietary Information shall
be deemed to include any information, process, technique, algorithm, program,
design, drawing, formula or test data relating to any research project, work in
process, future development, engineering, manufacturing, marketing, servicing,
financing or personnel matter relating to NF, its present or future products,
sales, suppliers, customers, employees, investors, or business, whether or oral,
written, graphic or electronic form.
 
3.           The term "Proprietary Information" shall not be deemed to include
information which Director can demonstrate by competent written proof: (i) is
now, or hereafter becomes, through no act or failure to act on the part of
Director, generally known or available; (ii) is known by Director at the time of
receiving such information as evidenced by her records; (iii) is hereafter
furnished to Director by a third party, as a matter of right and without
restriction on disclosure; or (iv) is the subject of a prior written permission
to disclose provided by NF.

 
A-1

--------------------------------------------------------------------------------

 
 
4.           Director shall maintain in trust and confidence and shall not
disclose to any third party or use for any unauthorized purpose any Proprietary
Information received from NF.  Director may use such Proprietary Information
only to the extent required to accomplish the purposes of this Agreement and the
Retainer Agreement.  Director shall not use Proprietary Information for any
purpose or in any manner which would constitute a violation of any laws or
regulations, including without limitation the export control laws of the United
States.  No other rights of licenses to trademarks, inventions, copyrights, or
patents are implied or granted under this Agreement.
 
5.           Proprietary Information supplied shall not be reproduced in any
form except as required to accomplish the intent of this Agreement and the
Retainer Agreement.
 
6.           Director represents and warrants that she shall protect the
Proprietary Information received with at least the same degree of care used to
protect her own Proprietary Information from unauthorized use or disclosure.
 
7.           All Proprietary Information (including all copies thereof) shall
remain in the property of NF, and shall be returned to NF after Director's need
for it has expired, or upon request of NF, and in any event, upon completion or
termination of this Agreement or the Retainer Agreement.
 
8.           Notwithstanding any other provision of this Agreement or the
Retainer Agreement, disclosure of Proprietary Information shall not be precluded
if Director has provided prior written notice of such disclosure to NF and such
disclosure:
 
(a)           is in response to a valid order of a court or other governmental
body of the United States or any political subdivision thereof; provided,
however, that the responding party shall first have given notice to the other
party hereto and shall have made a reasonable effort to obtain a protective
order requiring that the Proprietary Information so disclosed be used only for
the purpose for which the order was issued;
 
(b)           is otherwise required by law; or
 
(c)           is otherwise necessary to establish rights or enforced obligations
under this Agreement, but only to the extent that any such disclosure is
necessary.
 
9.           This Agreement shall continue in full force and effect for so long
as Director continues to receive or is in possession of Proprietary
Information.  This Agreement may be terminated at any time upon thirty (30) days
written notice to the other party.  The termination of this Agreement shall not
relieve Director of the obligations imposed by Paragraphs 4, 5, 6, 7 and 13 of
this Agreement with respect to Proprietary Information received by Director
prior to the effective date of such termination, and the provisions of these
Paragraphs shall survive the termination of this Agreement and the Retainer
Agreement.
 
10.         Director agrees to fully indemnify NF for any loss or damage, direct
or indirect, suffered as a result of any breach by Director of the terms of this
Agreement, including any reasonable fees incurred by NF in the collection of
such indemnity.
 
11.         Any dispute regarding this Agreement (including without limitation
its validity, interpretation, performance, enforcement, termination and damages)
shall be determined in accordance with the laws of the State of Delaware and the
United States of America.

 
A-2

--------------------------------------------------------------------------------

 
 
12.         This Agreement contains the final, complete and exclusive agreement
of the parties relative to the subject matter hereof and may not be changed,
modified, amended or supplemented except by a written instrument signed by both
parties.
 
13.         Each party hereby acknowledges and agrees that in the event of any
breach of this Agreement by Director, including, without limitation, an actual
or threatened disclosure of Proprietary Information without the prior express
written consent of NF, NF will suffer an irreparable injury, such that no remedy
at law will afford it adequate protection against, or appropriate compensation
for, such injury.  Accordingly, each party hereby agrees that NF shall be
entitled to specific performance of Director's obligations under this Agreement,
as well as such further injunctive relief as may be granted by a court of
competent jurisdiction.
 
* * * * *

 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
NF:
 
NF Energy Saving Corporation of America
 
By:
  
Name: Li Gang
Title:   Chief Executive Officer
 
DIRECTOR:
 
【】
【】
 
By:
   
Name: Jianxin Wang
Title:   Director


 
A-4

--------------------------------------------------------------------------------

 

EXHIBIT B
 
INDEMNITY AGREEMENT
 
THIS AGREEMENT is made and entered as of August 7, 2009 by and between NF Energy
Saving Corporation of America, a Delaware corporation ("NF"), and Jianxin
Wang("Director").
 
RECITALS
 
WHEREAS, NF and Director have entered into a Board of Directors – Retainer
Agreement dated as of August 7, 2009 (the "Retainer Agreement"), whereby
Director will perform a valuable service to NF in her capacity as a director of
NF;
 
WHEREAS, the stockholders of NF have adopted bylaws (the "Bylaws"), which, among
other things, provide for the indemnification of the directors, officers,
employees and other agents of NF, including persons serving at the request of NF
in such capacities with other corporations or enterprises, as authorized by the
General Corporation Law of the State of Delaware, as amended (the "Code");
 
WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between NF and its agents, officers, employees and other agents with
respect to indemnification of such persons; and
 
WHEREAS, in order to induce Director to serve as a director of NF, NF has
determined and agreed that it is in the best interest of NF to enter into this
Agreement with Director;
 
NOW, THEREFORE, in consideration of Director’s service as a director after the
date hereof, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
AGREEMENT
 
1.           Services to NF.  Director will serve as a director of NF or as a
director, officer or other fiduciary of an affiliate of NF (including any
employee benefit plan of NF) faithfully and to the best of her ability so long
as she is duly elected and qualified in accordance with the provisions of the
Bylaws or other applicable charter documents of NF or such affiliate; provided,
however, that Director may at any time and for any reason resign from such
position (subject to any contractual obligation that Director may have assumed
apart from this Agreement) and that NF or any affiliate shall have no obligation
under this Agreement to continue Director in any such position.
 
2.           Indemnity of Director.  NF hereby agrees to hold harmless and
indemnify Director to the fullest extent authorized or permitted by the
provisions of the Bylaws and the Code, as the same may be amended from time to
time (but, only to the extent that such amendment permits NF to provide broader
indemnification rights than the Bylaws or the Code permitted prior to adoption
of such amendment).
 
3.           Additional Indemnity.  In addition to and not in limitation of the
indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 4 hereof, NF hereby further agrees to hold
harmless and indemnify Director:
 
(a)           against any and all expenses (including attorneys’ fees), witness
fees, damages, judgments, fines and amounts paid in settlement and any other
amounts that Director becomes legally obligated to pay because of any claim or
claims in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, arbitrational, administrative or
investigative (including an action by or in the right of NF) to which Director
is, was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Director is, was or at any time becomes a director,
officer, employee or other agent of NF, or is or was serving or at any time
serves at the request of NF as a director, officer, employee or other agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise; and

 
 

--------------------------------------------------------------------------------

 
 
(b)           otherwise, to the fullest extent as may be provided to Director by
NF under the non-exclusivity provisions of the Code and the Bylaws.
 
4.           Limitations on Additional Indemnity.  No indemnity pursuant to
Section 3 hereof shall be paid by NF:
 
(a)           on account of any claim against Director solely for an accounting
of profits made from the purchase or sale by Director of securities of NF
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934 and amendments thereto or similar provisions of any federal, state or local
statutory law;
 
(b)           on account of Director’s conduct that is established by a final
judgment as negligent, fraudulent or dishonest or that constituted willful
misconduct;
 
(c)           on account of Director’s conduct that is established by a final
judgment as constituting a breach of Director’s duty of loyalty to NF, or which
results in any personal profit or advantage to which Director was not legally
entitled;
 
(d)           for which payment is actually made to Director under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;
 
(e)           if indemnification is not lawful (and, in this respect, both NF
and Director have been advised that the Securities and Exchange Commission
believes that indemnification for liabilities arising under the federal
securities laws is against public policy and is, therefore, unenforceable and
that claims for indemnification should be submitted to appropriate courts for
adjudication); or
 
(f)           in connection with any proceeding (or part thereof) initiated by
Director, or any proceeding by Director against NF or its directors, officers,
employees or other agents, unless (i) such indemnification is expressly required
to be made by law, (ii) the proceeding was authorized by the Board of Directors
of NF, (iii) such indemnification is provided by NF, in its sole discretion,
pursuant to the powers vested in NF under the Code, or (iv) the proceeding is
initiated pursuant to Section 9 hereof.
 
5.           Continuation of Indemnity.  All agreements and obligations of NF
contained herein shall continue during the period Director is a director,
officer, employee or other agent of NF (or is or was serving at the request of
NF as a director, officer, employee or other agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Director shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal, arbitrational, administrative or investigative, by
reason of the fact that Director was serving in the capacity referred to herein.
 
6.           Partial Indemnification.  Subject to the limitations on indemnity
provided in Section 4, Director shall be entitled under this Agreement to
indemnification by NF for the portion of the expenses (including attorneys’
fees), witness fees, damages, judgments, fines and amounts paid in settlement
and any other amounts to which Director is entitled and that Director becomes
legally obligated to pay in connection with any action, suit or proceeding
referred to in Section 3 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and NF shall indemnify Director
for the portion thereof to which Director is entitled.

 
 

--------------------------------------------------------------------------------

 
 
7.           Notification and Defense of Claim.  Not later than thirty (30) days
after receipt by Director of notice of the commencement of any action, suit or
proceeding, Director will, if a claim in respect thereof is to be made against
NF under this Agreement, notify NF of the commencement thereof.  With respect to
any such action, suit or proceeding as to which Director notifies NF of the
commencement thereof:
 
(a)           NF will be entitled to participate therein at its own expense;
 
(b)           except as otherwise provided below, NF may, at its option and
jointly with any other indemnifying party similarly notified and electing to
assume such defense, assume the defense thereof, with counsel reasonably
satisfactory to Director.  After notice from NF to Director of its election to
assume the defense thereof, NF will not be liable to Director under this
Agreement for any legal or other expenses subsequently incurred by Director in
connection with the defense thereof except for reasonable costs of investigation
or otherwise as provided below.  Director shall have the right to employ
separate counsel in such action, suit or proceeding but the fees and expenses of
such counsel incurred after notice from NF of its assumption of the defense
thereof shall be at the expense of Director, unless (i) the employment of
counsel by Director has been authorized by NF, (ii) Director shall have
reasonably concluded, and NF has agreed, that there is an actual conflict of
interest between NF and Director in the conduct of the defense of such action,
or (iii) NF shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of Director’s separate
counsel shall be at the expense of NF.  NF shall not be entitled to assume the
defense of any action, suit or proceeding brought by or on behalf of NF or as to
which Director and NF shall have made the conclusion provided for in clause (ii)
above; and
 
(c)           NF shall not be liable to indemnify Director under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent, which shall not be unreasonably withheld. NF shall be permitted
to settle any action except that it shall not settle any action or claim in any
manner which would impose any penalty or limitation on Director without
Director’s written consent, which may be given or withheld in Director’s sole
discretion.
 
8.           Expenses.  NF shall advance, prior to the final disposition of any
proceeding, promptly following request therefore, all expenses incurred by
Director in connection with such proceeding upon receipt of an undertaking by or
on behalf of Director to repay said amounts if it shall be determined ultimately
that Director is not entitled to be indemnified under the provisions of this
Agreement, the Bylaws, the Code or otherwise.
 
9.           Enforcement.  Any right to indemnification or advances granted by
this Agreement to Director shall be enforceable by or on behalf of Director in
any court of competent jurisdiction if (i) the claim for indemnification or
advances is denied, in whole or in part, or (ii) no disposition of such claim is
made within ninety (90) days of request therefore.  If Director is wholly
successful in such enforcement action, Director shall also be entitled to be
paid the expense of prosecuting her claim.  It shall be a defense to any action
for which a claim for indemnification is made under Section 3 hereof (other than
an action brought to enforce a claim for expenses pursuant to Section 8 hereof,
provided that the required undertaking has been tendered to NF) that Director is
not entitled to indemnification because of the limitations set forth in Section
4 hereof.  Neither the failure of NF (including its Board of Directors or its
stockholders) to have made a determination prior to the commencement of such
enforcement action that indemnification of Director is proper in the
circumstances, nor an actual determination by NF (including its Board of
Directors or its stockholders) that such indemnification is improper shall be a
defense to the action or create a presumption that Director is not entitled to
indemnification under this Agreement or otherwise.

 
 

--------------------------------------------------------------------------------

 
 
10.         Subrogation.  In the event of payment under this Agreement, NF shall
be subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable NF effectively to bring
suit to enforce such rights.
 
11.         Non-Exclusivity of Rights.  The rights conferred on Director by this
Agreement shall not be exclusive of any other right which Director may have or
hereafter acquire under any statute, provision of NF’s Certificate of
Incorporation or Bylaws, agreement, vote of stockholders or directors, or
otherwise, both as to action in her official capacity and as to action in
another capacity while holding office.
 
12.         Survival of Rights.
 
(a)           The rights conferred on Director by this Agreement shall continue
after Director has ceased to be a director, officer, employee or other agent of
NF or to serve at the request of NF as a director, officer, employee or other
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise and shall inure to the benefit of Director’s
heirs, executors and administrators.
 
(b)           NF shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of NF, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that NF would be required to
perform if no such succession had taken place.
 
13.         Severability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then NF shall nevertheless indemnify Director to the
fullest extent provided by the Bylaws, the Code or any other applicable law.
 
14.         Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.
 
15.         Amendment and Termination.  No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.
 
16.         Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement.  Only one such counterpart need be produced to evidence the existence
of this Agreement.
 
17.         Headings. The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.
 
18.         Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:
 
(a)           If to Director, to: 

 
 

--------------------------------------------------------------------------------

 
 
Attention:  Jianxin Wang 3515 Schuerman House Drive, Fairfax, VA 22031,USA
Facsimile:
 
(b)            If to NF, to:
 
NF Energy Saving Corporation of America
at 21-Jia Bei Si Dong Road, Tie Xi Qu Shenyang, P. R. China
Attention:  Li Gang
Facsimile:  8624-25609750
 
or to such other address as may have been furnished to Director by NF.
 
* * * * *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.


NF Energy Saving Corporation of America
 
By:
  
Name: Li Gang
Title:  Chief Executive Officer
 
DIRECTOR:
 
By:
  
Name: Jianxin Wang
Title:  Director


 
 

--------------------------------------------------------------------------------

 